HONORABLE BETH LABSON FREEMAN, UNITED STATES DISTRICT JUDGE
*904Having considered Plaintiffs' Administrative Motion to Grant Remote Electronic Access to the Court's Order (1) Granting Plaintiffs' Motion for Class Certification; and (2) Granting Plaintiffs' Motion for Partial Summary Judgment, and for good cause shown, the Court hereby ORDERS:
1. All persons shall be entitled to access, by electronic means, to the Court's July 10, 2018 Order (1) Granting Plaintiffs' Motion for Class Certification; and (2) Motion for Partial Summary Judgment. That order shall be made immediately accessible through the Court's PACER system.